Citation Nr: 0434205	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for right eye disability, 
to include on a secondary basis.

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In August 2004, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.  The Board notes that at the 
hearing the veteran appeared to be raising a claim for 
service connection for left eye disability.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  Right eye disability was not present in service, nor is 
it etiologically related to service or service-connected 
disability.

3.  The veteran does not currently have a low back 
disability.  


CONCLUSIONS OF LAW

1.  Right eye disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(2004).

2.  Right eye disability is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2004).

3.  Low back disability was not incurred or aggravated 
during active service, and the incurrence or aggravation of 
arthritis of the low back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statements of the case, 
supplemental statements of the case, and letters dated in 
March 2001, November 2001 and June 2003 from the RO, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that the veteran was 
provided VCAA letters prior to the initial adjudication of 
these claims.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Factual Background

A service medical record from September 1966 states that the 
veteran had a deviated septum.  An October 1966 service 
medical record notes the veteran's complaints of headache and 
nosebleed.  Service medical records also show that in March 
1967 the veteran was diagnosed with low back strain from 
lifting artillery trails.  The veteran described pain in the 
midline at L1-2.  There was no radiation and knee jerk 
reflexes were normal.  The recommendation included no duty 
for two days and then limited duty for two days.  

According to a May 1968 medical record from the Bethesda 
Naval Hospital, the veteran underwent a surgical operation to 
correct his nasal septal deformity on May 17, 1968.  After 
the surgery he was asymptomatic and was discharged to full 
duty on May 23, 1968.  The February 1969 separation 
examination report notes no diagnosis or abnormal finding 
with respect to the veteran's eyes or back.  His vision was 
noted to be 20/20.

A January 1996 medical history note from J.E. Rathburn, M.D., 
notes that the veteran is "blind in his right eye secondary 
to trauma."

A June 1999 medical record from Grand Strand Regional Medical 
Center notes that the veteran had mild tenderness in the 
paraspinous musculature, L4-5.  No etiology of such is 
listed. 

A June 1999 medical record from Coastal Neurology and 
Internal Medicine notes that the veteran complained of 
lumbosacral pain of two to three days' duration.  He reported 
that the pain is in the lumbosacral region and radiates down 
the left lower extremity.  Associated with the radiating pain 
is numbness and paresthesias.  The examiner stated that there 
was no history of trauma to the head, neck or spine.  Sensory 
examination was intact; however, the veteran complained 
subjectively of paresthesias along the lateral aspect of the 
left thigh.  The diagnostic impression was lumbosacral pain 
with a radicular component in the left lower extremity, rule 
out L5 versus S1.

A July 1999 medical record from King Internal Medicine notes 
that the veteran complained of a constant ache in his low 
back as well as some numbness in his left arm and leg.  

An August 2000 medical record from Grand Strand Regional 
Medical Center notes that the veteran had just been involved 
in a motor vehicle accident.  He complained of neck and back 
pain.  

An August 2000 medical record from King Internal Medicine 
indicates that the veteran was seen for a follow-up visit 
after a prior motor vehicle accident.  The veteran complained 
of spasms in the back and numbness in left thigh and calf.

A September 2000 Agent Orange Examination Report notes that 
the veteran is blind in his right eye and that he had 
undergone surgery three times for this eye.

An October 2000 VA Eye Clinic note states that the veteran 
had been blind in his right eye for the past 16 years.  The 
note further states that there was blood vessel leakage, 
cause unknown, and laser treatment.  The impression was 
maculopathy, probably from old vein occlusion.  No etiology 
of the old vein occlusion was noted.  

An April 2001 VA progress note states that the veteran had 
old central retinal vein occlusion trauma 17 years prior and 
that the veteran had a 17 year history of macular detachment 
for which treatment was not recommended.  

In an August 2001 rating decision, the veteran was awarded 
service connection for diabetes mellitus.

Statements submitted by the veteran in December 2001 and 
February 2002 indicate that the veteran feels that his 1968 
surgery at Bethesda Naval Hospital for a deviated septum is 
the cause of his right eye disability.

VA progress notes from Charleston, South Carolina dated from 
October 2001 to May 2002 note that the veteran has a history 
of diabetes mellitus and diabetic neuropathy.  

According to the report of a June 2002 VA examination, the 
veteran reported that he began to lose vision in his right 
eye in the early 1980s.  He also reported that his diabetes 
was diagnosed in 1996.  The veteran further stated that no 
one has been able to find an exact etiology of the bleeding 
in his right eye.  The examiner did not have the veteran's 
medical records at the time of the examination, but issued 
the following opinion:  "it is unclear to me the etiology of 
this vitreous hemorrhage that is apparently chronic in 
nature."  The examiner further opined that despite being 
unable to make an adequate assessment without the veteran's 
medical records, the timing of visual loss in the early 1980s 
and the diagnosis of hypertension and diabetes in the mid 
1990s suggests that the veteran's visual loss in the right 
eye is unrelated to his diabetes and hypertension.  In an 
addendum contained in the same report, the examiner offered 
another opinion after reviewing the veteran's medical 
records.  The examiner stated that there are no records in 
the claims folder related to the veteran's right eye 
disability.  The examiner did not have the veteran's medical 
records from the 1968 septal deviation surgery; therefore, 
without those available, the examiner opined that the vision 
loss of the right eye is not related to service.  

In a June 2003 statement, the veteran indicated that his 
medical records from an eye treatment facility in Connecticut 
are not available because they were discarded.

The report of a September 2003 VA examination notes that the 
examiner reviewed the claims file, which included the 
operative note from the 1968 surgery for a deviated septum.  
The examiner stated that the operative report showed no 
visual loss related to the surgery.  The examiner further 
stated that the only connection between the veteran's surgery 
and his visual loss is the veteran's own statements.  The 
report states that the veteran noted that a VA doctor told 
him that the right eye was leaking fluid for 17 years and 
that the most probable cause of this leaking fluid was the 
1968 surgery.  The examiner stated that a record of that 
doctor's statement was not found.  The examiner opined that 
there is no connection between the veteran's chronic vitreous 
hemorrhage in his right eye and his deviated septum surgery 
in 1968.  The examiner stated that such opinion was based 
upon a review of the medical records, which do not 
substantiate the claims.  Moreover, the examiner stated that 
although there were two significant VA eye visits, there was 
no mention of the etiology of the central retinal vein 
occlusion in the right eye.

In November 2003, the veteran submitted a statement in which 
he claims that his right eye disability is due to his 
diabetes.  

A July 2004 progress note states that the veteran was seen 
for complaints of pain in the right eye; the veteran also 
reported that he is blind in that eye from glaucoma and 
diabetes.  Further medical records from July 2004 note that 
the veteran underwent an evisceration of the right eye.  One 
week after the surgery the pain had resolved, the wound was 
intact, and there was no significant discharge.

At the August 2004 videoconference hearing the veteran stated 
that he received treatment for his back in the 1970s and 
1980s in Connecticut.  He indicated that he was no longer 
claiming that his right eye disability was due to the surgery 
in service for a deviated nasal septum.  He testified that 
his vision began to decrease in the 1980s and that a 
physician from the Charleston VA Medical Center stated that 
his right eye disability is due to diabetes.  The record was 
held open for 90 days in order to allow the veteran to submit 
outstanding VA records and any medical nexus evidence that he 
was able to obtain.  

In November 2004 the Board received additional evidence as 
well as a waiver of initial consideration of the evidence by 
the RO.  The veteran also submitted a short statement 
indicating that he had no evidence to submit regarding 
treatment of his back during the 1970s or 1980s from the 
Connecticut Hospital.  He did submit an August 2004 
ophthalmology progress note.  According to the ophthalmology 
progress note, the VA examiner stated that the veteran's 
medical records do not document that diabetes mellitus 
complications led to his no light perception, painful eye.  
The progress note also states that the veteran described a 
history of diabetic retinopathy of the right eye and retinal 
detachment of the right eye, which the veteran said, may have 
contributed entirely or in part to his eye pathology.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

I.  Right Eye

The veteran initially contended that he is entitled to 
service connection for right eye disability because it was 
incurred in service as a result of surgery in 1968, but he 
later abandoned this theory and alleged that the disability 
is secondary to his service-connected diabetes mellitus.

With respect to the veteran's initial theory of entitlement, 
the Board notes that service medical records show no evidence 
of any right eye injury or disease, the post-service medical 
evidence contains no support for the veteran's contention, 
and the September 2003 VA examiner, who reviewed the 1968 
deviated septum operative note, as well as the entire claims 
file, opined that there is no connection between the 
veteran's chronic vitreous hemorrhage in his right eye and 
his deviated septum surgery in 1968.  Furthermore, according 
to the VA Eye Clinic note in April 2001, the cause of the 
blood vessel leakage and subsequent right eye blindness are 
unknown.  The October 2000 VA Eye Clinic report states that 
the veteran's maculopathy is probably from an old vein 
occlusion; however, no etiology of the vein occlusion is 
listed.  

The evidence of a nexus between the veteran's right eye 
disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With respect to the veteran's argument that his right eye 
disability is the result of his service-connected diabetes, 
the Board notes that none of the medical evidence of record 
links the veteran's right eye disability to diabetes.  In 
addition, the medical evidence suggests, and the June 2002 VA 
examination report addendum states, that because the 
decreased vision in the right eye began in the 1980s and the 
diagnosis of diabetes was not made until the mid-1990s, it is 
unlikely that the right eye disability is related to the 
diabetes.

Furthermore, in an August 2004 ophthalmology progress note a 
VA examiner stated that the veteran's medical records do not 
document that diabetes mellitus complications led to no light 
perception painful eye.  Accordingly, service connection on a 
secondary basis is also unwarranted

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  

II.  Low Back

The veteran has claimed entitlement to service connection for 
a low back disability.  He maintains that he injured his back 
in service while lifting auxiliary guns.  

Service medical records show that the veteran was seen for 
complaints of low back pain in March 1967, when he was 
diagnosed with low back strain from lifting artillery trails.  
After two days of no duty and two days of light duty, the 
veteran returned to full duty without complaint of residual 
pain.  The separation examination report is negative evidence 
of any low back disorder.  Moreover, there is no later 
medical evidence of any back trouble until June 1999, when 
the veteran reported mild tenderness in the paraspinous 
musculature, L4-5.  However, there is no medical evidence of 
a nexus between these findings and the in-service injury, and 
this complaint of mild tenderness is not until 30 years after 
service.  

Finally, the Board notes that the veteran was involved in a 
motor vehicle accident in August 2000, and received treatment 
for back complaints at that time.  There is nothing in the 
August 2000 records connecting the veteran's back complaints 
to service.  Moreover, they do not show that the veteran was 
found to have a chronic low back disorder and the later 
medical evidence is negative for the presence of a current 
low back disorder.  

At the August 2004 videoconference hearing the veteran stated 
that he received treatment for his back in the 1970s and 
1980s in Connecticut.  Despite the record being held open for 
90 days, the veteran reported in November 2004 that he was 
unable to obtain any of those records.  In any event, the 
record contains no medical evidence suggesting the presence 
of degenerative changes of the lumbar spine either in service 
or after; and there is no medical evidence suggesting that 
any current low back disability is etiologically related to 
service.  

The evidence a chronic low back disorder or of a nexus 
between any currently present back disability and his 
military service is limited to the veteran's own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for right eye disability, 
to include on a secondary basis, is denied.

Entitlement to service connection for low back disability is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



